Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  June 29, 2017

The Court of Appeals hereby passes the following order:

A17D0487. DEEPAK KUMAR v. GARNETT N. ROCHON.

      On May 4, 2017, the trial court entered a Final Judgment and Decree of
Adoption terminating Depak Kumar’s parental rights to his biological child and
permitting the mother’s husband to adopt the child. Kumar filed an application for
discretionary appeal from this order on June 6, 2017.1
      Final orders of adoption may be appealed directly under OCGA § 5-6-34 (a)
(1). Rokowski v. Gilbert, 275 Ga. App. 305, 305 (1) (620 SE2d 509) (2005).
Ordinarily, if a party applies for discretionary review of a directly appealable order,
we grant the application under OCGA § 5-6-35 (j). To fall within this general rule,
however, the application must be filed within 30 days of entry of the order to be
appealed. OCGA § 5-6-35 (d) & (j); Hill v. State, 204 Ga. App. 582, 583 (420 SE2d
393) (1992). Because Kumar did not file his application until 33 days after the trial
court’s order, it is untimely.2 Accordingly, this application is hereby DISMISSED for


      1
        Kumar’s application indicates that he also filed a Notice of Appeal in the trial
court to directly appeal the order.
      2
        Kumar states in his application that he timely filed this application, but it was
returned because he filed two copies of the index rather than the application. He urges
this Court to allow his late filing to relate back to the original filing date. However,
the law is clear: The requirements of OCGA § 5-6-35 are jurisdictional, and this
Court cannot accept an application for appeal not made in compliance therewith.
Boyle v. State, 190 Ga. App. 734, 734 (380 SE2d 57) (1989). In addition, this Court
will not grant an extension of time to file a discretionary application unless a motion
for extension is filed on or before the application due date. Court of Appeals Rule 31
lack of jurisdiction.




                        Court of Appeals of the State of Georgia
                               Clerk’s Office, Atlanta,____________________
                                                         06/29/2017
                               I certify that the above is a true extract from
                        the minutes of the Court of Appeals of Georgia.
                               Witness my signature and the seal of said court
                        hereto affixed the day and year last above written.


                                                                        , Clerk.




(i).